Citation Nr: 1722626	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  07-10 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits.    

(The issue of entitlement to service connection for the cause of the Veteran's death is addressed in a separate Board decision). 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service from July 1972 to August 1974 and from August 1980 to May 1987 in the United States Army.  He also served in the Missouri Army National Guard in the 1990s and the Arkansas Army National Guard from 1999 to 2001.

The Veteran died in October 2006.  The appellant, S.H., is seeking to be recognized as the Veteran's surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In June 2010, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA contains additional Congressional records.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, this appeal is a simultaneously contested claim.

A review of the claims folder shows that the Veteran and S.H. were legally married in March 1981.  See March 1981 Marriage License of State of Missouri.  Although the Veteran reported divorcing S.H. in June 1986 in Germany while assigned on active duty with the Army, a copy of the alleged divorce decree is not of record.  See September 2003 Income / Net Worth Statement of Veteran (VA Form 21-527).  In fact, there is no official confirmation of record of the termination of the marriage between the Veteran and S.H.

Many years later, the Veteran and another woman, A.H., were married in September 2000.  See September 2000 Marriage License from State of Arkansas.  The Veteran and A.H. lived together until his death in October 2006.  A.H. also paid for the Veteran's funeral and burial.  A.H. was the first of the two contesting claimants to file for DIC benefits in November 2006.  S.H. followed shortly thereafter by filing a separate DIC claim in March 2007. 

Thus, in addition to the appellant (S.H.), there is another woman, (A.H.), claiming to be the Veteran's lawful surviving spouse.  Ultimately, both individuals desire entitlement to VA death benefits, alleging their entitlement to such benefits on the basis of being the Veteran's lawful surviving spouse.  See e.g., November 2006 and March 2007 DIC claims of A.H. and S.H. (VA Forms 21-534).  That is, both of these individuals, A.H. and S.H., claim they were the Veteran's legal surviving spouse at the time of his death in October 2006.  

In any event, it is clear that the cause of death claim is a "contested claim," as the allowance of A.H.'s appeal could result in a denial of benefits to S.H., or vice versa.  Additionally, both parties have submitted statements in connection with the claim and have attempted to develop the claim.  As there are two individuals claiming to be the Veteran's lawful surviving spouse (and thus eligible for VA death benefits), this appeal involves a simultaneously contested claim.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 20.3(p) (2016).  Therefore, before the merits of the cause of death claim can be addressed by the Board, it must first be determined whether A.H. or S.H. is the Veteran's lawful surviving spouse for VA purposes.  

As a contested claim, certain procedural safeguards are in place.  See 38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500 - 20.504, 20.713; see also VBA Live Manual M21-1, Part III, Subpart vi, Chapter 6. 

Specifically, the AOJ must notify all interested parties of all actions taken by the AOJ and of the right and time limit for initiation of an appeal, and of the right to a hearing and representative.  38 C.F.R. § 19.100.  Upon the filing of a Notice of Disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the Statement of the Case (SOC).  38 C.F.R. § 19.101.  When a Substantive Appeal (VA Form 9) is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  

Finally, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument, and the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a).

However, before addressing the merits of whether the appellant may be recognized as the surviving spouse of the Veteran for purposes of entitlement to VA death benefits, the Board finds that additional development of the evidence is required.

First, the Board observes that a SOC denying the appeal was issued in June 2014.  Copies of the June 2014 SOC were sent to both the appellant (S.H.) and the other contesting claimant (A.H.).  A short time later, in July 2014, the appellant (S.H.) filed a Substantive Appeal (VA Form 9) to the Board.  However, a review of the claims folder reveals that A.H. was not provided with a copy of S.H.'s July 2014 Substantive Appeal (VA Form 9).  This July 2014 Substantive Appeal contained argument relevant to the recognition as a surviving spouse issue on appeal.  As noted above, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the document will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  Additionally, a party to a simultaneously contested claim may file a brief or argument in answer to a Substantive Appeal filed by another contesting party within 30 days from the date the content of the Substantive Appeal is furnished as provided in §19.102.  See 38 C.F.R. § 20.502.  Therefore, the Board finds that A.H. should be provided with a copy of the appellant's July 2014 Substantive Appeal.  A.H. should then be given 30 days to respond.  A remand is appropriate so that these actions may be accomplished.

Second, if a brief or argument or other evidence from A.H. is received in response to the Substantive Appeal, or if otherwise necessary, the AOJ should issue a Supplemental Statement of the Case (SSOC) for the issue on appeal of entitlement to recognition as the Veteran's surviving spouse, following the contested claim procedures.  See 38 C.F.R. § 20.501(c).  The SSOC should be issued to both the appellant (S.H.) and the other contesting party (A.H.).  

Third, in the July 2014 VA Form 9 (Substantive Appeal) discussed above, the appellant S.H. requested a Board videoconference hearing before a Veterans Law Judge, for the issue on appeal of recognition as the Veteran's surviving spouse.  However, there is no indication in the record that the AOJ followed up by scheduling S.H. for a hearing.  Nor is there any indication in the record that S.H. withdrew her hearing request.  The failure to afford S.H. a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required to schedule S.H. for a videoconference hearing.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2016).  The Board emphasizes that since this a contested claim, A.H. and her representative must also be notified of such hearing, and afforded the opportunity to be present, in accordance with 38 C.F.R. § 20.713(a).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all contested claims procedures have been followed.  See 38 C.F.R. §§ 19.100 -19.102, 20.500-20.504 and VBA Live Manual M21-1, Part III, Subpart vi, Chapter 6.  In the present case, the contesting parties for the issue on appeal (recognition as a surviving spouse) are the appellant (S.H.) and A.H.  

In particular, the AOJ must furnish to A.H. a copy of the content of the July 2014 Substantive Appeal (VA Form 9), which was filed by S.H.  See 38 C.F.R. § 19.102.  Then, allow A.H. a period of 30 days to file a brief or argument in answer thereto in accordance with 38 C.F.R. § 20.502.  

2.  If a brief or argument or other evidence from A.H. is received, or if otherwise necessary, the AOJ should issue a Supplemental Statement of the Case (SSOC) for the issue on appeal of entitlement to recognition as the Veteran's surviving spouse, following the contested claim procedures.  See 38 C.F.R. § 20.501(c).  The SSOC should be issued to both the appellant (S.H.) and the other contesting party (A.H.).  

3.  After completion of this development, the AOJ should schedule S.H. for a Board videoconference hearing in accordance with her request.  Pursuant to the contested claims procedures, notify both S.H. and A.H. and their respective representatives of the date, time, and location of the videoconference hearing.  In doing so, provide notification to both parties of the provisions of 38 C.F.R. § 20.713, including with regard to procedures for requesting a change in hearing date in a contested claim.  Ensure that all notice is sent to the correct address of record for each party.  

At the videoconference hearing, the appellant (S.H.) will be allowed to present opening testimony and argument. Thereafter, any contesting party (A.H.) who wishes to do so may present testimony and argument.  The appellant (S.H.) will then be allowed an opportunity to present testimony and argument in rebuttal, but cross-examination will not be allowed.

The appellant (S.H.) has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




